 1

 2                                                     THE HONORABLE JOHN C. COUGHENOUR

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10   JEFF OLBERG, an individual, et al.,                      CASE NO. C18-0753-JCC
11
                                Plaintiffs,                   ORDER
12          v.

13   ALLSTATE INSURANCE COMPANY, an
     Illinois Corporation,
14

15                              Defendant.

16
            Pursuant to the parties’ stipulated motion for protective order (Dkt. No. 31), the Court
17
     ORDERS as follows:
18
     1.     Purposes and Limitations
19
            Discovery in this action is likely to involve production of confidential, proprietary, or
20
     private information for which special protection may be warranted. Accordingly, the parties
21
     hereby stipulate to and petition the Court to enter the following Protective Order. The parties
22
     acknowledge that this Protective Order is consistent with Local Civil Rule 26(c). It does not
23
     confer blanket protection on all disclosures or responses to discovery, the protection it affords
24
     from public disclosure and use extends only to the limited information or items that are entitled
25

26


     ORDER
     C18-0753-JCC
     PAGE - 1
 1   to confidential treatment under the applicable legal principles, and it does not presumptively

 2   entitle the parties to file confidential information under seal.

 3   2.      “Confidential” Material

 4           “Confidential” material refers to documents and tangible things produced or otherwise

 5   exchanged that is personal or proprietary in nature and is generally to be protected from the

 6   public at large according to federal or state law. This includes but is not necessarily limited to:

 7   Defendant Allstate’s claim files, claim handling policies and procedures, documents containing

 8   personal identifying information of insureds, documents containing personal health information,
 9   documents containing personal financial information, documents containing proprietary or
10   competitive business information regarding business practices and/or policies, template
11   correspondence to insureds, documents containing financial and/or valuation information, and
12   documents containing business information of third parties.
13           “Personally-identifiable information” shall be defined as a person’s: address, phone
14   number, date of birth, social security number, driver’s license number or other state identification
15   number or foreign government equivalent, passport number, financial account number, payment
16   card number, insurance claims numbers, or insurance policy numbers.
17   3.      Scope
18           The protections conferred by this Protective Order cover not only confidential material

19   (as defined above), but also: (1) any information copied or extracted from confidential material;

20   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

21   testimony, conversations, or presentations by parties or their counsel that might reveal

22   confidential material.

23           However, the protections conferred by this Protective Order do not cover information that

24   is in the public domain or becomes part of the public domain through trial or otherwise. Nothing

25   in this Protective Order shall limit or restrict a party’s rights, if any, to use its own confidential

26   material or any information obtained independent of the discovery proceedings in this action.


     ORDER
     C18-0753-JCC
     PAGE - 2
 1   4.     Access to and Use of Confidential Material

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this Protective Order. Persons

 6   receiving or requesting confidential material shall not use or advocate the use of such documents

 7   in any manner contrary to the foregoing (unless obtained from sources other than this action).

 8   Confidential material must be stored and maintained by a receiving party at a location and in a
 9   secure manner that reasonably ensures that access is limited to the persons authorized under this
10   Protective Order.
11          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

12   ordered by the Court or permitted in writing by the designating party, a receiving party may

13   disclose confidential material only to:

14                  (a)     any party to this action, including the putative class representatives or

15   counsel of record for any party in this action, as well as co-counsel, agents, and/or employees of

16   counsel to whom it is reasonably necessary to disclose the information for this litigation;

17                  (b)     the officers, directors, and employees (including in-house counsel) of the

18   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

19   agree that a particular document or material produced is for Attorneys’ Eyes Only and is so

20   designated;

21                  (c)     experts, mediators or other alternative dispute resolution personnel,

22   consultants, or litigation support services, including all employees of such consultants, experts,

23   or specialists, to whom disclosure is reasonably necessary for this litigation and who have signed

24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                  (d)     the Court, court personnel, and court reporters and their staff;

26


     ORDER
     C18-0753-JCC
     PAGE - 3
 1                  (e)     copy or imaging services retained by counsel to assist in the duplication of

 2   confidential material, provided that counsel for the party retaining the copy or imaging service

 3   instructs the service not to disclose any confidential material to third parties and to immediately

 4   return all originals and copies of any confidential material;

 5                  (f)     during their depositions, witnesses in the action to whom disclosure is

 6   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

 8   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 9   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
10   under this Protective Order; and
11                  (g)     the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information.
13          4.3     Filing Confidential Material. Before filing confidential material or including any

14   portion of such material that is designated confidential or otherwise discussing confidential

15   content contained in such materials in court filings, the filing party shall confer with the

16   designating party to determine whether the designating party will remove the confidential

17   designation, whether the document can be redacted, or whether a motion to seal or stipulation

18   and proposed order is warranted. During the meet and confer process, the designating party must

19   identify the basis for sealing the specific confidential information at issue, and the filing party

20   shall include this basis in its motion to seal, along with any objection to sealing the information

21   at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

22   that will be applied when a party seeks permission from the Court to file material under seal.

23   5.     Designating Protected Material

24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

25   or non-party that designates information or items for protection under this Protective Order must

26   take care to limit any such designation to specific material that qualifies under the appropriate


     ORDER
     C18-0753-JCC
     PAGE - 4
 1   standards. The designating party must designate for protection only those parts of material,

 2   documents, items, or oral or written communications that qualify, so that other portions of the

 3   material, documents, items, or communications for which protection is not warranted are not

 4   swept unjustifiably within the ambit of this Protective Order.

 5          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7   unnecessarily encumber or delay the case development process or to impose unnecessary

 8   expenses and burdens on other parties) expose the designating party to sanctions.
 9          If it comes to a designating party’s attention that information or items that it designated
10   for protection do not qualify for protection, the designating party must promptly notify all other
11   parties that it is withdrawing the mistaken designation.
12          5.2     Manner and Timing of Designations. Except as otherwise provided in this

13   Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

14   or ordered, disclosure or discovery material that qualifies for protection under this Protective

15   Order must be clearly so designated before or when the material is disclosed or produced.

16                  (a)     Information in documentary form (e.g., paper or electronic documents and

17   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

18   proceedings): The designating party must affix the word “CONFIDENTIAL” or

19   “ATTORNEYS’ EYES ONLY” as appropriate to each page that contains confidential material.

20                  (b)     Testimony given in deposition or in other pretrial proceedings: The parties

21   and any participating non-parties must identify on the record, during the deposition or other

22   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

23   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

24   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

25   transcript, or exhibits thereto, as confidential. The designation of such confidential material shall

26   contain page and line citations in accordance with paragraph 5.1 of this Protective Order. If a


     ORDER
     C18-0753-JCC
     PAGE - 5
 1   party or non-party desires to protect confidential information at trial, the issue should be

 2   addressed during the pre-trial conference.

 3                  (c)     Other tangible items: The producing party must affix in a prominent place

 4   on the exterior of the container or containers in which the information or item is stored the word

 5   “CONFIDENTIAL” or words “ATTORNEYS’ EYES ONLY” as appropriate. If only a portion

 6   or portions of the information or items warrant protection, the producing party, to the extent

 7   practicable, shall identify the protected portion(s).

 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9   designate qualified information or items does not, standing alone, waive the designating party’s

10   right to secure protection under this Protective Order for such material. Upon timely correction

11   of a designation, the receiving party must make reasonable efforts to ensure that the material is

12   treated in accordance with the provisions of this Protective Order.

13   6.     Challenging Confidentiality Designations

14          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18   challenge a confidentiality designation by electing not to mount a challenge promptly after the

19   original designation is disclosed.

20          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

21   regarding confidential designations without Court involvement. Any motion regarding

22   confidential designations or for a protective order must include a certification, in the motion or in

23   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

24   conference with other affected parties in an effort to resolve the dispute without Court action.

25   The certification must list the date, manner, and participants to the conference. A good faith

26   effort to confer requires a face-to-face meeting or a telephone conference.


     ORDER
     C18-0753-JCC
     PAGE - 6
 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without Court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under

 3   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6   other parties) may expose the challenging party to sanctions. All parties shall continue to

 7   maintain the material in question as confidential until the Court rules on the challenge.

 8   7.     Protected Material Subpoenaed or Ordered Produced in Other Litigation
 9          If a party or non-party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this action as
11   “CONFIDENTIAL,” that party must:
12                  (a)     promptly notify the designating party in writing and include a copy of the
13   subpoena or court order;
14                  (b)     promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena or order is
16   subject to this Protective Order. Such notification shall include a copy of this Protective Order;
17   and
18                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

19   by the designating party whose confidential material may be affected.

20   8.     Unauthorized Disclosure of Protected Material

21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

22   material to any person or in any circumstance not authorized under this Protective Order, the

23   receiving party must immediately (a) notify in writing the designating party of the unauthorized

24   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the confidential material,

25   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

26


     ORDER
     C18-0753-JCC
     PAGE - 7
 1   this Protective Order, and (d) request that such person or persons execute the “Acknowledgment

 2   and Agreement to Be Bound” (Exhibit A).

 3   9.     Inadvertent Production of Privileged or Otherwise Protected Material

 4          When a producing party gives notice to receiving parties that certain inadvertently

 5   produced material is subject to a claim of privilege or other protection, the obligations of the

 6   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 7   provision is not intended to modify whatever procedure may be established in an e-discovery

 8   order or agreement that provides for production without prior privilege review. The parties agree

 9   to the entry of a non-waiver order under Federal Rule of Evidence 502(d), as set forth herein.

10   10.    Non Termination and Return of Documents
11          Within 60 days after the termination of this action, including all appeals, each receiving
12   party must return all confidential material that is reasonably accessible to the producing party,
13   including all copies and extracts. Alternatively, if the parties agree upon appropriate methods of
14   destruction, the receiving party may destroy reasonably accessible confidential material in
15   accordance with the agreed upon method of destruction.
16          Notwithstanding this provision, and even if such materials contain confidential
17   information, counsel are entitled to retain one archival copy of all documents filed with the
18   Court; trial, deposition, and hearing transcripts; correspondence; deposition and trial exhibits;

19   expert reports; attorney work product; and consultant and expert work product.

20          The confidentiality obligations imposed by this Protective Order shall remain in effect

21   until a designating party agrees otherwise in writing or a court orders otherwise.

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-0753-JCC
     PAGE - 8
 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 2

 3    DATED: November 16, 2018.          COZEN O’CONNOR

 4
                                         /s/ William H. Walsh
 5                                       William W. Walsh, WSBA No. 21911
                                         Anusha E. Jones, WSBA No. 52989
 6                                       COZEN O’CONNOR
                                         999 Third Avenue, Suite 1900
 7
                                         Seattle, Washington 98104
 8                                       Telephone: 206.340.1000
                                         wwalsh@cozen.com
 9                                       aejones@cozen.com
10                                       Wendy Enerson (pro hac vice)
                                         Peter J. Valeta (pro hac vice)
11
                                         COZEN O’CONNOR
12                                       123 North Wacker Drive, Suite 1800
                                         Chicago, Illinois 60606
13                                       Telephone: 312.382.3100
                                         wenerson@cozen.com
14                                       pvaleta@cozen.com
15                                       Attorneys for Defendant Allstate Insurance
                                         Company
16

17

18    DATED: November 16, 2018.          HAGENS BERMAN SOBOL SHAPIRO LLP

19
                                         /s/ Steve W. Berman
20                                       Steve W. Berman, WSBA #12536
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
21                                       1301 Second Avenue, Suite 2000
22                                       Seattle, WA 98101
                                         Telephone: (206) 623-7292
23                                       steve@hbsslaw.com
                                         rob@hbsslaw.com
24

25

26


     ORDER
     C18-0753-JCC
     PAGE - 9
                    Robert B. Carey (pro hac vice)
 1                  John M. DeStefano (pro hac vice)
 2                  HAGENS BERMAN SOBOL SHAPIRO LLP
                    11 West Jefferson Street, Suite 1000
 3                  Phoenix, AZ 85003
                    Telephone: (602) 224-2628
 4                  johnd@hbsslaw.com
 5                  Marc A. Goldich (pro hac vice)
 6                  AXLER GOLDICH LLC
                    1520 Locust Street, Suite 301
 7                  Philadelphia, Pennsylvania 19102
                    Telephone: (267) 534-7400
 8                  mgoldich@axgolaw.com
 9
                    David Woloshin (pro hac vice pending)
10                  ASTOR WEISS KAPLAN & MANDEL LLP
                    200 South Broad Street, Suite 600
11                  Philadelphia, PA 19102
                    Telephone: (215) 790-0100
12                  dwoloshin@astorweiss.com
13
                    Attorneys for Plaintiffs
14

15

16

17

18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //


     ORDER
     C18-0753-JCC
     PAGE - 10
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other proceeding in any other court, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 26th day of November 2018.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0753-JCC
     PAGE - 11
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on _________

 7   in the case of Olberg, et al v. Allstate Insurance Company, Case No. 18-cv-0573-JCC (W.D.

 8   Wash. 2018). I agree to comply with and to be bound by all the terms of this Protective Order
 9   and I understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Protective Order to any person or entity except in
12   strict compliance with the provisions of this Protective Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Protective Order,
15   even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C18-0753-JCC
     PAGE - 12
